Exhibit 10-g-7

 

NORDSON CORPORATION
DIRECTORS’ DEFERRED COMPENSATION SUB-PLAN

(AMENDED AND RESTATED AS OF NOVEMBER 1, 2017)

 

The Nordson Corporation Directors’ Deferred Compensation Sub-Plan (“Sub-Plan”)
has been established as a sub-plan under the Nordson Corporation 2012 Stock and
Incentive Award Plan (“Stock Incentive Plan”).  The Sub-Plan is a successor to
the 2005 Nordson Corporation Directors’ Deferred Compensation Plan (the “2005
Plan”), which terminated in its entirety effective on the date that the
Company’s shareholders approved the Stock Incentive Plan, February 26, 2013,
(provided that all outstanding awards under the 2005 Plan as of the date of such
shareholder approval shall remain outstanding and shall be administered and
settled in accordance with the terms of the 2005 Plan, except as otherwise
provided herein).  The Sub-Plan is hereby amended and restated as set forth
herein, effective as of November 1, 2017 (the “Restatement Date”).

 

1.

Definitions.  Capitalized terms used in the Sub-Plan but not defined herein
shall have the same meanings as defined in the Stock Incentive Plan.  In
addition to those terms and the terms defined in the preamble hereof, the
following terms shall have the meanings set forth below, unless a different
meaning is clearly required by the context:  

 

 

(a)

“Directors’ Compensation” means all or a portion of the fees (including
quarterly retainer fees, meeting fees, stock awards and such special or other
fees as may be authorized by the Board of Directors, but excluding Stock
Options) paid to the Directors by reason of their serving on the Board and, if
applicable, on Committees of the Board.

 

 

(b)

“Fair Market Value” as of any date means the closing sale price per Share as
reported in the NASDAQ Global Select Market on that date, or if the Market is
closed, on the next preceding trading day during which a sale occurred.

 

 

(c)

“Separation from Service” means a Director’s “separation from service” with the
Company within the meaning of Code Section 409A.

 

 

(d)

“Stock Equivalent Units” mean stock equivalent units granted under Section 10 of
the Stock Incentive Plan.  

 

2.

Directors’ Compensation.  Each Director will have the option to defer his or her
Directors’ Compensation that is paid in the form of cash and have it either (i)
credited to an account maintained for him or her by the Company for payment in
cash or (ii) allocated to an account maintained for him or her by the Company as
Stock Equivalent Units.   Each Director will have the option to elect to defer
pursuant to this Sub-Plan the delivery of Shares earned pursuant to Restricted
Share Unit Awards, and to the extent the Restricted Share Units become vested,
they will be allocated at the time of vesting to an account maintained for him
or her by the Company as Stock Equivalent Units.  

--------------------------------------------------------------------------------

 

3.

Elections to Defer Directors’ Compensation.

 

 

(a)

Time of Election.  

 

(i)Any person who is appointed to fill a vacancy on the Board, or is newly
elected as a Director, may elect on a form provided by the Company (which may be
electronic) and within thirty days (or such shorter period as specified by the
Company) after the commencement of his or her term as a Director to defer the
receipt of all or a specified portion of his or her Directors’ Compensation
payable in the form of cash and earned for services performed for the balance of
the year in which the election is made, and, for any such election made on or
after the Restatement Date, such person may elect the form of payment of
deferrals credited to his or her account for such year in accordance with
Section 5(a) of the Sub-Plan.  

 

(ii)Except as otherwise provided below, an election to defer the delivery of
Shares earned pursuant to a Restricted Share Unit Award must be made by a
Director on a form provided by the Company (which may be electronic) and no
later than December 31 (or such earlier date as specified by the Company) of the
calendar year next preceding the year in which the applicable Award may be
granted.  Notwithstanding the foregoing, with respect to any Award that
qualifies as “fiscal year compensation” as defined under Code Section 409A, a
Director may elect to defer such Award in accordance with this Sub-Plan on a
form provided by the Company (which may be electronic) and no later than the
close of the Company’s fiscal year (or such earlier date as specified by the
Company) next preceding the first day of the first fiscal year for which such
Award would otherwise be earned.  In either case, for any such election made
with respect to any such Award granted during a fiscal year commencing on or
after the Restatement Date, such Director may elect the form of payment of
deferrals credited to his or her account in accordance with Section 5(a) of the
Sub-Plan.

 

 

(b)

Duration of an Election.  An election to defer Directors’ Compensation or
Restricted Share Units will be irrevocable with respect to the applicable
calendar year or fiscal year for which it is made and will continue from
calendar year to calendar year (or from fiscal year to fiscal year, in the case
of “fiscal year compensation” deferred in accordance with this Sub-Plan) until a
Director terminates or modifies the election prospectively by a later election
on a form provided by the Company (which may be electronic), but, in the event
of a termination, the amount theretofore deferred will not be paid to the
Director until the date or dates determined in accordance with Section 5.  Any
such termination or modification of an election by a later election shall be
effective as of the first day of the calendar year (or fiscal year, in the case
of “fiscal year compensation”

2

 

--------------------------------------------------------------------------------

 

deferred in accordance with this Sub-Plan) next following the year in which such
election is made.

 

 

(c)

Election to Defer Less than All Directors’ Compensation.  In the event that any
Director elects to defer less than all of the Directors’ Compensation payable to
him or her in cash for any period, the Company will first pay the non-deferred
portion of the Directors’ Compensation to the Director in cash and will only
commence to defer his or her Directors’ Compensation, whether as cash or as
Stock Equivalent Units, at such time as the entire non-deferred portion has been
paid to the Director in cash.

 

4.

Election of Cash or Stock Equivalent Units; Deferral of Restricted Share Units.

 

 

(a)

Designation as Cash or Stock Equivalent Units.  At the time that each Director
makes an election to defer the receipt of all or a specified portion of his or
her Directors’ Compensation paid in the form of cash, the Director will
designate whether the amount of the cash compensation he or she elects to defer
will be credited to his or her account as cash or allocated as Stock Equivalent
Units.  With respect to an election to defer Restricted Share Units, any
deferral will be in the form of Restricted Share Units, which when vested will
be allocated to an account maintained for him or her by the Company as Stock
Equivalent Units.  

 

 

(b)

Change of Designation from Cash to Stock Equivalent Units.  Each Director who
previously designated cash may at any time elect to have his or her designation
changed from cash to Stock Equivalent Units (but not from Stock Equivalent Units
to cash) and all or a portion of the amounts credited to his or her account for
payment in cash converted to Stock Equivalent Units; provided that the Director
complies with the Company’s insider trading policy, including pre-clearance
procedures and consideration of Section 16(b) of the Exchange Act.  Upon making
such an election, all or the designated portion of the amounts credited to a
Director’s account for payment in cash will be converted into Stock Equivalent
Units based on the Fair Market Value of the Shares at the date of conversion.

 

 

(c)

Cash Credits.  The Company will maintain an account for each Director who elects
to defer Directors’ Compensation to be paid in cash and will credit his or her
account (i) on the last day of each quarter with the amount of cash compensation
he or she elects to defer which otherwise would have been paid to him or her
during the quarter, and (ii) on the last day of each quarter with interest on
the balance in this attributable to cash credits at a rate equal to the rate of
interest of Ten Year Treasury Securities as reported in the Federal Reserve Bank
Constant Maturity Series H‑15 Report for the last business day of the quarter,
paid on the average daily balance in the account during the quarter.  To the
extent that a Director’s account is credited with cash, the Director shall
receive distributions under this Sub-Plan in cash.

 

3

 

--------------------------------------------------------------------------------

 

(d)

Stock Equivalent Units.  The Company will maintain an account for each Director
who elects to defer Directors’ Compensation as Stock Equivalent Units.  After a
Director makes such an election, the Company will credit his or her account (i)
on the last day of each fiscal quarter with a number of Stock Equivalent Units
equal to the quotient of the amount of a Director’s Compensation he or she
elects to defer which otherwise would have been paid to him or her divided by
the Fair Market Value of the Shares on that day; and (ii) on dividend payment
dates with an additional number of Stock Equivalent Units equal to the product
of the number of Stock Equivalent Units credited to this account on the record
date multiplied by a fraction, the numerator of which is the amount of the
dividend per Share and the denominator of which is the Fair Market Value of the
Shares on the dividend payment date. To the extent that a Director’s account is
credited with Stock Equivalent Units, the Director shall receive distributions
under this Sub-Plan in Shares.


 

(e)

Restricted Share Units.  The Company will maintain an account for each Director
who elects to defer Restricted Share Units.  After a Director makes such an
election, the Company will credit his or her account with the number of
Restricted Share Units deferred as of the date that the Restricted Share Units
were otherwise granted.  On dividend payment dates, the Company will credit his
or her account with an additional number of Restricted Share Units equal to the
product of the number of Restricted Share Units credited to this account on the
record date multiplied by a fraction, the numerator of which is the amount of
the dividend per Share and the denominator of which is the Fair Market Value of
the Shares on the dividend payment date. Upon the vesting of the Restricted
Share Units, the Company will credit the Director’s account with a number of
Stock Equivalent Units equal to the number of vested Restricted Share Units in
the Director’s account, including the additional Restricted Share Units
representing dividends paid during the restriction period, and the vested
Restricted Share Units will be cancelled.

 

 

(f)

Subject to Claims of General Creditors.  All Directors’ Compensation and
Restricted Share Units deferred and amounts credited to accounts as cash, Stock
Equivalent Units or Restricted Share Units under the terms of this Section 4
will remain part of the assets of the Company and will be subject to the claims
of its general creditors.  Without limiting the foregoing, Directors’ account
balances under the Sub-Plan shall at all times be bookkeeping entries only and
shall not represent any investments made on any Director’s behalf by the
Company.

 

5. Distribution.

 

 

(a)

Normal Distribution.  

 

(i)To the extent attributable to deferrals of Directors’ Compensation or
Restricted Share Units for calendar years (or, with respect to any Award that
qualifies as “fiscal year compensation” as defined under Code Section 409A,

4

 

--------------------------------------------------------------------------------

fiscal years) commencing prior to the Restatement Date, the account (or portion
thereof) maintained for each Director who elects to defer Directors’
Compensation or Restricted Share Units will be distributed in 16 quarterly
installments (the amount of each to equal the balance of such deferrals in his
or her account at the particular time divided by the number of remaining
installments) beginning with the first business day of the month immediately
succeeding the month in which that Director’s Separation from Service occurs.

 

(ii)With respect to Directors’ Compensation deferred under the Sub-Plan for each
calendar year (or, with respect to any Award that qualifies as “fiscal year
compensation” as defined under Code Section 409A, each fiscal year) commencing
on or after the Restatement Date, each Director may make an election, at the
time and in the manner provided in Section 3 for the applicable calendar or
fiscal year, of the form of payment of such deferrals in accordance with this
Section 5(a)(ii). Once made, any such election will be irrevocable with respect
to the applicable calendar year or fiscal year for which it is made and will
apply from calendar year to calendar year (or from fiscal year to fiscal year,
as applicable) until terminated or modified prospectively by an election made at
the time and in the manner provided in Section 3 and this Section 5(a)(ii).  A
Director may elect to receive payment of such deferrals (A) in a single lump
sum, or (B) in 16 quarterly installments (the amount of each to equal the
balance of such deferrals in his or her account at the particular time divided
by the number of remaining installments), with such payment or payments to be
made or to commence on the first business day of the month immediately
succeeding the month in which the Director’s Separation from Service occurs.

 

(iii)To the extent that a Director elects to defer any Directors’ Compensation
in accordance with Section 3 but fails to properly elect a form of payment in
accordance with Section 5(a)(ii), he or she will be deemed to have elected to
receive payment of such deferrals in 16 quarterly installments (the amount of
each to equal the balance of such deferrals in his or her account at the
particular time divided by the number of remaining installments), commencing on
the first business day of the month immediately succeeding the month in which
the Director’s Separation from Service occurs.

 

 

(b)

Early Distribution in Event of Financial Emergency.  Notwithstanding the
provisions of Section 5(a), a Director may, with the consent of the Committee,
withdraw all or a portion of his or her accounts in the event of (i) a financial
emergency that is beyond the Director’s control; (ii) would cause the Director
great hardship if early withdrawal were not permitted; and (iii) qualifies as an
“unforeseeable emergency” within the meaning of Code Section 409A; provided
that, no election to receive such an early withdrawal will be permitted if it
would be funded, in whole or in part, by the conversion of Stock Equivalent
Units into cash if such election occurs within six months of an election to have
all or any portion of the Director’s cash account converted into Stock
Equivalent Units.  Any such early withdrawal shall be in the form of a cash
distribution, with any

5

 

--------------------------------------------------------------------------------

 

Stock Equivalent Units converted into cash on the basis set forth in Section
4(b), and will be limited to the amount necessary to meet the emergency.

 

6.

Death of a Director.  A Director may elect whether, in the event of his or her
death prior to the full distribution of the Director’s account under the
Sub-Plan, the Director’s account balance will be distributed to his or her
estate (or designated beneficiary) in a single lump sum distribution or continue
to be paid at the time and in the form determined pursuant to Section
5(a).  Such election will be made at the time of the Director’s initial deferral
election pursuant to Section 3 of the Sub-Plan; if no such election is made with
respect to payment in the event of the Director’s death, such account balance
will be distributed in a single lump sum distribution within 90 days after the
Director’s death.

 

7.

Elections Under 2005 Plan.  The accounts hereunder shall remain subject to the
same elections and beneficiary designations that were controlling under the 2005
Plan immediately prior to the approval of the Stock Incentive Plan by the
Company’s shareholders for the remainder of the period or periods for which such
elections or designations are by their original terms applicable or until
revoked or modified in accordance with this Sub-Plan.  Notwithstanding any
provision of this Sub-Plan or the 2005 Plan to the contrary, in no event will
the provisions of Section 7 of the 2005 Plan (Non-Competition) be given effect.

 

8.

Code Section 409A.   It is intended that the Sub-Plan comply with the provisions
of Code Section 409A, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be paid or made
available to Directors or beneficiaries. This Sub-Plan shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent.  Although
the Company shall use its best efforts to avoid the imposition of taxation,
interest and penalties under Code Section 409A, the tax treatment of deferrals
under this Sub-Plan is not warranted or guaranteed.  Neither the Company, its
Subsidiaries, the Board, nor the Committee (nor its designee) shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by any
Director, beneficiary or other taxpayer as a result of the Sub-Plan.  

 

9.

Amendment.  The Company reserves the right to amend, terminate or freeze the
Sub-Plan, in whole or in part, at any time by action of the Board or its
designee.  In no event shall any such action by the Board or its designee
adversely affect any Director who has an account without the consent of the
Director, unless the Board or its designee, as the case may be, determines in
good faith that such action is necessary to ensure compliance with Code Section
409A.  Except as otherwise determined by the Board and permitted by Code Section
409A (including Treasury Regulation Section 1.409A-3(j)), in the event that the
Sub-Plan is terminated, the amounts allocated to a Director’s accounts shall be
paid to the Director or his or her beneficiary on the dates on which the
Director or beneficiary would otherwise receive payments hereunder without
regard to the termination of the Sub-Plan.

6

 

--------------------------------------------------------------------------------

 

[END OF DOCUMENT]

7

 